Title: To Thomas Jefferson from Benjamin Joy, 20 January 1793
From: Joy, Benjamin
To: Jefferson, Thomas


Boston, 20 Jan. 1793. In accordance with the Consular Act, he submits the names of John Coffin Jones and Christopher Gore, Esqrs., Joseph Russell, Jr., merchant, and John Joy, Jr., gentleman, all of Boston, as sureties for his bond, and asks for instructions relating to the care of shipwrecked, sick, or captive mariners, as well as on any other matters TJ may deem fit. The daily allowance made by Congress for the relief of sick seamen is inadequate in the case of India, where many of them can be expected from the frequent sales of American ships and the unhealthiness of the climate. There is an excellent hospital at Calcutta supported at great expense by the East India Company “to which all white men that are sick are admitted on their paying after the rate of ten sicca rupees per month”; if he could pay the same rate for sick seamen, they would be more comfortably cared for there. Alternatively, a law might be passed enabling him to charge every ship arriving in Calcutta a fee for the relief of distressed seamen based on tonnage or size of the crew, a custom in Madeira and other places, or perhaps the wages of deserting seamen, who without a home are most likely to get sick in the hot climate of India, might be appropriated for this purpose, a practice followed in some parts of Europe.
